              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                CRIMINAL CASE NO. 3:03-cr-00131-MR


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )            ORDER
                                 )
BROOKS TYRONE CHAMBERS,          )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court upon the Defendant’s Motion for

Reduced Sentence under the First Step Act of 2018 [Doc. 68].

I.    BACKGROUND

      Between 1997 and 2003, the Defendant bought and sold large

quantities of crack cocaine in Charlotte, North Carolina.        [Doc. 52:

Presentence Report (“PSR”) at ¶¶ 9-14]. Between February and March of

1997 alone, the Defendant bought two kilograms of crack cocaine for $1,000

per ounce. [Id. at ¶ 13].

      In July 2003, the Defendant pled guilty pursuant to a written plea

agreement to one count of conspiring to possess with intent to distribute 50

grams or more of cocaine base, in violation of 21 U.S.C. §§ 846 and
841(b)(1)(A) [Doc. 4: Bill of Information; Doc. 5: Plea Agreement]. In the

Plea Agreement, the parties agreed to make a joint recommendation to the

Court that the offense involved at least 50 grams but less than 150 grams of

cocaine base. [Doc. 5: Plea Agreement at ¶ 3(a); Doc. 65: Supp. PSR at 1].

Based on that drug weight and the Government’s filing of a Section 851

Notice of the Defendant’s three prior felony drug-trafficking convictions, the

Defendant faced a mandatory sentence of life imprisonment. [See Doc. 4:

Section 851 Notice; Doc. 52: PSR at ¶ 59].

      At sentencing in June 2005, the Government withdrew its reliance on

two of the Defendant’s three prior felony drug-trafficking convictions, thereby

reducing the statutory sentencing range from mandatory life to 20 years to

life. The Court1 determined that the Defendant was a career offender based

on his prior North Carolina convictions for one count of selling or delivering

cocaine and two counts of possessing with intent to manufacture sell and

deliver cocaine. [Doc. 52: PSR at ¶ 27]. Based on a total offense level (TOL)

of 342 and a criminal history category (CHC) of VI, the advisory guidelines

range was 262 to 327 months’ imprisonment. [PSR: Doc. 52 at ¶ 60]. The


1The Defendant was originally sentenced by the Honorable Richard L. Voorhees, United
States District Judge. This case was subsequently reassigned to the undersigned.

2This TOL was based in part on the Defendant’s classification as a career offender under
U.S.S.G. § 4B1.1, which assigned the Defendant an adjusted offense level of 37 because
his drug trafficking offense was punishable by a maximum sentence of life in prison.
                                           2
Court sentenced the Defendant to 262 months’ imprisonment, the low-end

of the career-offender guideline range and imposed a term of 10 years of

supervised release. [Doc. 21].

      The Defendant now moves for relief under the First Step Act of 2018.

[Doc. 68]. While conceding that the Defendant is eligible for a sentence

reduction, the Government argues that the Court should exercise its

discretion and deny the Defendant’s motion. Specifically, the Government

contends that the Defendant was sentenced based on the career-offender

guideline, and if the Fair Sentencing Act had been in effect at the time of the

Defendant’s sentencing hearing, he would have received the same

sentence. [Doc. 71].

II.   DISCUSSION

      On August 3, 2010, the Fair Sentencing Act of 2010, Pub. L. No. 111-

220, went into effect. Section 2 of the Act increased the quantity of cocaine

base required to trigger the enhanced penalties of Section 841. Specifically,

it raised the (b)(1)(A) threshold from “50 grams” to “280 grams” and the

(b)(1)(B) threshold from “5 grams” to “28 grams.” Section 3 eliminated the

mandatory minimum for simple possession of cocaine base under 21 U.S.C.

§ 844(a). Congress did not apply these changes retroactively to defendants




                                      3
sentenced before the Act’s passage. Accordingly, the Defendant could not

obtain relief under the Fair Sentencing Act.

      On December 21, 2018, the President signed into law the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Section 404 of the Act

gives retroactive effect to the changes made by Sections 2 and 3 of the Fair

Sentencing Act of 2010. Section 404(a) defines a “covered offense” as “a

violation of a Federal criminal statute, the statutory penalties for which were

modified by Section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law

111-220; 124 Stat. 2372), that was committed before August 3, 2010.” 132

Stat. at 5222. Section 404(b) then provides that “[a] court that imposed a

sentence for a covered offense may . . . impose a reduced sentence as if

Section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124

Stat. 2372) were in effect at the time the covered offense was committed.”

Id.

      The Defendant is eligible for relief under the First Step Act because he

was convicted of a “covered offense” under Section 404(a)’s definition. His

offense was committed before August 3, 2010; he was subjected to the

enhanced statutory penalties under § 841(b)(1)(A); and those statutory

penalties were “modified by Section 2 . . . of the Fair Sentencing Act.”

Moreover, the Defendant’s sentence has not been previously reduced by the


                                      4
operation of Sections 2 or 3 of the Fair Sentencing Act of 2010, and no

previous motion has been made by the Defendant pursuant to Section 404

of the First Step Act of 2018.

      Having determined that the Defendant is eligible for a reduction in his

sentence, the next step is to determine the extent to which the sentence may,

in the Court’s discretion, be reduced. This begins with an examination of the

Defendant’s sentencing calculus “as if . . . the Fair Sentencing Act of 2010

… were in effect at the time the covered offense was committed.” 132 Stat.

at 5222.

      Applying the Sentencing Guidelines as they existed at the time of the

Defendant’s sentencing, but modifying any calculation of the offense level as

though Sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at

the time that the Defendant committed the offense, the Court concludes that

the Defendant would have received the same sentence. The Government

only partially withdrew its § 851 Notice. The Notice remained as to one prior

conviction. Thus, the Defendant’s statutory maximum sentence remained at

life. Applying the career offender guideline, § 4B1.1, the Defendant’s base

offense level remained at 37 and his guidelines range remained at 262 to

327 months. Examining the sentencing documents, it is without question

that the sentencing judge would have imposed precisely the same sentence


                                      5
as he did even “if . . . the Fair Sentencing Act of 2010 [had been] in effect at

the time the covered offense was committed.” 132 Stat. at 5222.

      The Defendant argues that, in considering a reduction of his sentence,

this Court should disregard his career-offender designation in light of United

States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc), which was

decided after the Fair Sentencing Act became effective. Section 404(b) of

the First Step Act, however, does not authorize such a plenary resentencing.

Rather, it authorizes the Court to impose a reduced sentence ”as if sections

2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the

covered offense was committed.” This provision makes clear that Congress

contemplated “only a limited adjustment to an otherwise final sentence and

not a plenary resentencing proceeding.” Dillon v. United States, 560 U.S.

817, 826 (2010) (concluding that reduction of sentence under 18 U.S.C. §

3582(c)(2) does not involve plenary resentencing, but only application of new

guideline range as dictated by Sentencing Commission). By its plain terms,

Section 404(b) does not contemplate that the Court would apply all other

legal authority that would have impacted the Defendant’s sentence had he

been sentenced today.       The Court, therefore, will not reconsider any

sentencing determinations independent of those affected by the Fair

Sentencing Act, including the Defendant’s classification as a career offender.


                                       6
      In exercising its discretion under the First Step Act to grant or deny a

reduction, the Court also considers the sentencing factors set forth in 18

U.S.C. § 3553(a). Application of these factors, however, also counsels

against reducing the Defendant’s sentence. The Defendant’s offense was

serious and involved the distribution of an enormous quantity of crack

cocaine over a long period of time. The Defendant committed that offense

after he had previously been convicted of three drug-trafficking offenses,

evidencing his refusal to abide by the law. The Defendant’s history and

characteristics, therefore, counsel against a sentence reduction, as does the

need for deterrence and to protect the public.

      For the reasons discussed above, the Court concludes that the

Defendant’s offense level was based upon his classification as a career

offender. Accordingly, if the facts of the Defendant’s case had been before

the Court with the Fair Sentencing Act of 2010 provisions in place, the

Defendant’s term of imprisonment would have been the same. However, the

statutory term of supervised release applicable to the Defendant is now 8

years. Accordingly, the Defendant’s motion for a sentence reduction under

the First Step Act is granted to the extent that the Defendant’s term of

supervised release is reduced to a term of 8 years. In all other respects, the

Defendant’s motion is denied.


                                      7
     IT IS, THEREFORE, ORDERED that the Defendant’s Motion for

Reduced Sentence under the First Step Act of 2018 [Doc. 68] is GRANTED

IN PART and DENIED IN PART. Specifically, the motion is GRANTED to

the extent that the Defendant’s term of supervised release is hereby

REDUCED from ten (10) to eight (8) years.               In all other respects, the

Defendant’s motion for a sentence reduction is DENIED.

     The Clerk is respectfully directed to prepare an Amended Judgment in

accordance with this Order.

     The Clerk is further respectfully directed to provide copies of this Order

to the Defendant, counsel for the Defendant, the United States Attorney, the

United States Marshals Service, the United States Probation Office, and the

United States Bureau of Prisons.
                                Signed: July 12, 2019
     IT IS SO ORDERED.




                                        8
